Exhibit 10.20

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is entered into effective April
25th, 2004, by and between CityNet Telecommunications, Inc. (“CityNet”) and
Universal Access Global Holdings, Inc. (“UAX”).

 

WHEREAS, UAX is contractually obligated to reimburse CityNet for all lease and
related payments to be made under the real estate lease (the “Lease”) relating
to CityNet’s and UAX’s office space at 8405 Colesville Road, 6th Floor, Silver
Spring, Maryland, 20910; and

 

WHEREAS, UAX is negotiating with Trizec Hahn (the “Landlord”) to restructure
UAX’s obligations under the Lease and other real estate leases; and

 

WHEREAS, in connection with such negotiations, UAX has requested that CityNet
refrain from making certain payments under the Lease; and

 

WHEREAS, CityNet wishes to be indemnified for all costs, fees, damages, etc…
relating to any such withheld lease payments; and

 

IT IS THEREFORE AGREED THAT:

 

(1)                                  CityNet shall withhold Lease payments
beginning with the payment due on May 1, 2004 until either party hereto provides
written notice to the other party terminating this Agreement.  Any payment or
indemnification obligations arising hereunder pursuant to sections (2) and/or
(3) below shall survive any such termination.

 

(2)                                  UAX hereby reaffirms its contractual
obligation to reimburse CityNet for all payments of any kind to be made pursuant
to the Lease, including late Lease payments, payments made pursuant to legal
action taken by the Landlord and/or payments made in connection with a
settlement with the Landlord.

 

(3)                                  In addition, UAX hereby agrees to indemnify
and hold CityNet harmless from all claims, losses, expenses, fees (including
without limitation CityNet’s attorney fees and any attorney fees, costs, and
judgments that may be asserted against CityNet) and damages of any kind that
result from the acts/omissions contemplated herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement effective on the date first written above.

 

 

CITYNET TELECOMMUNICATIONS, INC.

 

 

 

 

 

/s/ Edward A. Frantz

 

 

By:  Edward A. Frantz

 

Title:  SVP & General Counsel

 

 

 

 

 

UNIVERSAL ACCESS GLOBAL HOLDINGS, INC.

 

 

 

 

 

/s/ Brian W. Coderre

 

 

By:  Brian W. Coderre

 

Title:  CFO

 

 

--------------------------------------------------------------------------------